Citation Nr: 0838383	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, claimed as myocardial infarction, secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1979.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The veteran testified at a Board videoconference hearing in 
June 2004.  The Board notes that the Veterans Law Judge who 
conducted the June 2004 hearing 
is no longer employed with the Board.  He was advised of this 
by way of a December 2007 correspondence and offered the 
opportunity to testify at another Board hearing, but did not 
respond within 30 days.  Therefore, the Board assumes that he 
does not want another hearing and will proceed with the case 
accordingly.  

The Board notes that the veteran's appeal also includes a 
claim for service connection for papular acne.  However, it 
is addressed in a separate rating decision because he is 
represented by a different party for that claim.  

This case returns to the Board following a remand to the RO 
in October 2003.  


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter.  

2.  Hypertension is not associated with military service or 
to any incident therein; or to service-connected diabetes 
mellitus.

3.  Coronary artery disease was not shown in service or for 
many years thereafter.

4.  Coronary artery disease, to include myocardial 
infarction, is not associated with military service or to any 
incident therein; or to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, and may not be presumed to have been incurred therein; 
hypertension is not shown to be proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Coronary artery disease, claimed as myocardial 
infarction, was not incurred in or aggravated by active duty, 
and is not shown to be proximately due to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his hypertension manifested or was 
aggravated secondary to his service-connected diabetes 
mellitus.  He also contends that he sustained a myocardial 
infarction as a result of his diabetes.  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Certain chronic diseases, to include hypertension, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board observes that a blood pressure reading is 
considered to be above normal when the systolic reading is 
140 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, Note 1.  

The veteran's service treatment records indicate that at a 
September 1970 examination his blood pressure was measured to 
be 132/84.  Thereafter, at an examination in December 1978, 
his blood pressure was measured to be 104/68.  In both 
examinations, his heart and vascular system were found to be 
normal.  Therefore, the evidence does not show chronic 
hypertension or coronary artery disease in service.

The post-service medical records indicate a diagnosis of 
hypertension in 1994 (15 years after service discharge), 
which was subsequently controlled with ongoing oral 
medication.  The veteran was diagnosed with an acute inferior 
myocardial infarction and coronary artery disease in 2001 
(more than 20 years after discharge) after complaining of 
chest pain and underwent a subsequent angioplasty.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a 
result, the evidence does not show that the veteran's current 
diagnoses of hypertension or coronary artery disease had 
their onset in service or for many years after separation.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that none 
of the treating health care providers have attributed the 
veteran's hypertension or coronary artery disease directly to 
service.  

However, the thrust of the veteran's argument for entitlement 
to service connection for hypertension and myocardial 
infarction is that they manifested secondary to his already 
service-connected diabetes mellitus.  Of note, service 
connection for diabetes mellitus was established in an April 
2002 rating decision.

The veteran's post-service medical records indicate ongoing 
treatment since 1994 for hypertension, which is shown to be 
controlled by oral medication.  He was diagnosed with type II 
diabetes mellitus in July 2001 following his myocardial 
infarction.  However, no opinion relating the veteran's 
diagnosis of hypertension or myocardial infarction to his 
service-connected diabetes mellitus is found in a review of 
his medical records.  

In fact, in VA diabetes examination reports dated in March 
2005 and April 2006, the examiners explicitly characterized 
the veteran's hypertension and myocardial infarction as 
unrelated to diabetes mellitus.  Significantly, the March 
2005 examiner opined that the veteran's peripheral neuropathy 
of the bilateral lower extremities was his only complication 
secondary to diabetes mellitus.  The veteran's coronary 
artery disease, in the examiner's opinion, was related to his 
tobacco addiction and essential hypertension, which existed 
for many decades prior to the diabetes diagnosis.

The April 2006 examiner opined that, "[i[t is not likely 
that the etiology of the hypertension or the myocardial 
infarction is secondary to the veteran's service-connected 
diabetes" and that, "[i]t is not likely that the 
hypertension has been aggravated secondary to the diabetes."  
He also concluded that an evaluation of the progression or 
acceleration of the coronary artery disease could not be made 
without resorting to speculation because there was no 
objective evidence to evaluate whether there was a 
progression of the coronary artery disease since his 2001 
left heart catheterization.

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiners were not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his hypertension 
and myocardial infarction and service-connected diabetes 
mellitus.  Although he testified at his June 2001 Board 
videoconference hearing that his doctor told him it was 
"possible" that his hypertension and myocardial infarction 
were related to diabetes, there is nothing in the claims 
folder to suggest such a connection.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Therefore, his statements as to a nexus between service 
connected diabetes mellitus and hypertension and myocardial 
infarction are found to be not probative to the issue of 
causation.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA clinical records.  Further, the 
veteran submitted additional records and written statements, 
and was provided an opportunity to set forth his contentions 
during a June 2004 videohearing before the Board.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in May 2005 and April 2006 VA 
examinations.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, claimed as 
myocardial infarction, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


